DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-10), a machine (claims 11-18) and an article of manufacture (claims 19-20) 

Step 2A, Prong 1: Claims 1, 11 and 19 in part, recite the following abstract idea: 
…storing record of a plurality of end-user sessions that occurred while a single- randomization A/B experiment was conducted…; for each end-user session, identifying one or more end-user activity alerts that triggered the end-user session, and for each end-user session, attributing the end-user session to one or more alert-triggering actions that caused the one or more end-user activity alerts that triggered the end- user session to be communicated…; and computing a recipient session attribution metric for a particular alert-triggering action based on the one or more end-user sessions, of the plurality of end-user sessions, attributed to the particular alert-triggering action [Claim 1],
…storing record of a plurality of end-user sessions that occurred while a single- randomization A/B experiment was conducted…; for each end-user session, identifying one or more end-user activity alerts that triggered the end-user session, and for each end-user session, attributing the end-user session to one or more alert-triggering actions that caused the one or more end-user activity alerts that triggered the end- user session to be communicated…; and for each alert-triggering action of a plurality of alert-triggering actions taken by end-users… while a single-randomization A/B experiment was conducted…, computing a recipient session attribution metric for the-42- Docket No.: 603 52-0704 (902678-US-NP) alert-triggering action based on the one or more end-user sessions, of the plurality of end-user sessions, attributed to the alert-triggering action [Claim 11],
…storing record of a plurality of end-user sessions that occurred while a single- randomization A/B experiment was conducted…; for each end-user session, identifying one or more end-user activity alerts that triggered the end-user session; for each end-user session, attributing the end-user session to one or more alert-triggering actions that caused the one or more end-user activity alerts that triggered the end- user session to be communicated…; wherein the single-randomization A/B experiment has a treatment group to which end- users are assigned and a control group to which end-users are assigned; for each alert-triggering action of a first plurality of alert-triggering actions taken by end- users assigned to the treatment group, computing a recipient session attribution metric for the alert-triggering action based on the one or more end-user sessions, of the plurality of end-user sessions, attributed to the alert-triggering action; and for each alert-triggering action of a second plurality of alert-triggering actions taken by end-users assigned to the control group, computing a recipient session attribution metric for the alert-triggering action based on the one or more end-user sessions, of the plurality of end-user sessions, attributed to the alert-triggering action [Claim 19].

Dependent claims 2-10, 12-18 and 20 recite limitations relative to the independent claims, including, for example: 
…outputting the recipient session attribution metric to a computer-generated report… [Claim 2],
…computing the recipient session attribution metric as the cardinality of the one or more end-user sessions attributed to the particular alert-triggering action [Claim 3],
…determining that a particular end-user session was triggered by two or more end-user activity alerts, wherein the particular end-user session is one of the one or more end-user sessions attributed to the particular alert-triggering action; assigning each end-user activity alert of the two or more end-user activity alerts a respective weight value; and computing the recipient session attribution metric for the particular alert-triggering action based on the respective weight values assigned to the two or more end-user activity alerts [Claim 4],
…wherein the assigning each end-user activity alert of the two or more end-user activity alerts a respective weight value is based on assigning each end-user activity alert of the two or more end-user activity alerts the same weight value [Claim 5],
…wherein the assigning each end-user activity alert of the two or more end-user activity alerts a respective weight value is based on assigning at least two end- user activity alerts of the two or more end-user activity alerts different weight values [Claim 6],
…determining that a recipient end-user that conducted the particular end-user session specifically acknowledged a first end-user activity alert of the two or more end- user activity alerts; determining that the recipient end-user did not specifically acknowledge a second end- user activity alert of the two or more end-user activity alerts; and wherein the assigning each end-user activity alert of the two or more end-user activity alerts a respective weight value is based on assigning the first end-user activity alert a greater respective weight value that the respective weight value assigned to the second end-user activity alert [Claim 7],
…while the single-randomization A/B experiment is conducted with the online service, communicating a plurality of end-user activity alerts to a plurality of recipient end-users in a plurality of alert notifications, each end-user activity alert of the plurality of end-user activity alerts communicated for an alert-triggering action taken by an end-user… [Claim 8],
…wherein each alert notification of the plurality of alert notifications is one of an e-mail message, a push notification, or a badge notification [Claim 9],
…selecting, from among a plurality of alert-triggering actions, the particular alert-triggering action for which to compute the recipient session attribution metric based on determining that an end-user user that took the particular alert-triggering action was assigned to a treatment group of the single-randomization A/B experiment  [Claim 10].

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, attributing an end-user session to one or more alert-triggering actions is considered to set forth steps for managing personal behavior.
Further, the aforementioned limitations describe steps for commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Specifically, attributing an end-user session to one or more alert-triggering actions is considered to set forth steps for marketing activities or behaviors. As such, claims 11 11 and 19 are directed to concepts identified as abstract ideas.
The limitations of the dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims also recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 19 only recite the following additional elements – 
…A method comprising: at one or more computer systems comprising one or more processors and storage media storing one or more computer programs comprising computer-executable instructions executed by the one or more computer systems… with an online service; …by the online service [claim 1],
A computing system comprising: one or more processors; storage media; and computer-executable instructions stored in the storage media and which, when executed by the computing system, cause the computing system… with an online service; …by the online service… of the online service… with the online service [claim 11],
One or more non-transitory storage media storing computer-executable instructions which, when executed by a computing system comprising one or more processors, cause the computing system… with an online service; …by the online service… [claim 19].
The computer, processor, storage media, online service and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following MPEP examples:
vi. Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
Furthermore, the computer implemented element is considered to amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)), like the following MPEP example: 
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 11 and 19 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
…A method comprising: at one or more computer systems comprising one or more processors and storage media storing one or more computer programs comprising computer-executable instructions executed by the one or more computer systems… with an online service; …by the online service [claim 1],
A computing system comprising: one or more processors; storage media; and computer-executable instructions stored in the storage media and which, when executed by the computing system, cause the computing system… with an online service; …by the online service… of the online service… with the online service [claim 11],
One or more non-transitory storage media storing computer-executable instructions which, when executed by a computing system comprising one or more processors, cause the computing system… with an online service; …by the online service… [claim 19].
These elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duva et al., U.S. Publication No. 2014/0172504 [hereinafter Duva] in view of Delacroix et al., U.S. Publication No. 2016/0125749 [hereinafter Delacroix].

Regarding claim 1, Duva discloses …A method comprising: at one or more computer systems comprising one or more processors and storage media storing one or more computer programs comprising computer-executable instructions executed by the one or more computer systems… (Duva, ¶ 14, An example embodiment provides a system comprising: at least one computer processor; a non-transitory memory embodied with a computer program comprising instructions which when executed by the at least one computer processor performs operations comprising: assigning one or more phone numbers to one or more media elements within a marketing campaign, wherein a first media element of the marketing campaign comprises a web-based landing page; detecting one or more actions by a first customer prospect in association with the one or more media elements within the marketing campaign);
for each end-user session, identifying one or more end-user activity alerts that triggered the end-user session, and for each end-user session, attributing the end-user session to one or more alert-triggering actions that caused the one or more end-user activity alerts that triggered the end- user session to be communicated by the online service (Id., ¶ 131, Referring to FIG. 4, a home screen user interface 30 of the advertiser system 300 optionally includes a notification module 31, a recent calls module 32, and/or a quick stats module 33. Data displayed via the various user interfaces may be read from computer readable memory. The notification module 31 may be used to display a notification to the advertiser. In the embodiment shown in FIG. 4, two types of example notifications are illustrated: an expiration notice 34 and an application notice 35. Other types of notifications can be provided as well. The recent calls module 32 informs the advertiser 300 of the recent calls made by customers 400 (discloses activity alerts)The quick status module 33 shows information, such as the number of calls made by consumer 400, the quality of the calls, and cost of the calls (e.g., the cost to the advertiser). The data displayed via the user interface illustrated in FIG. 4 may have been transmitted via the affiliate network system 100 to the advertiser system 300), (Id., ¶ 163, There are several ways an affiliate 200 may induce a customer 300 to visit an advertiser's website 302. In some embodiments, an affiliate might broadcast an email or SMS, place an outbound call (voice or fax), or publish a website, magazine, or newspaper whose subject matter interests the reader. Magazines, newspapers, flyers, or television commercials might list the promotional phone number or email address of the advertiser in the advertisement. Affiliates might provide click through advertisements which also include a copy of the promotional phone number or email address on the advertisement. URL, links, or creatives 180' may also be placed on these websites and publications to an advertiser's web site… Either the customer dials the promotional phone number from the creative 180', or clicks on the URL, link, or creative which causes the customer's web browser to display the advertiser's website 302 (discloses attributing the end-user session) or initiate a call to a promotional number), (Id., ¶ 304, in the campaign design stage, the user also defines and/or configures dashboards and reports to be used during the campaign. Optionally, the user also plans for one or more test offers, optionally including A/B testing. Optionally, at this stage (or at another stage), the integration of voice and fax telephony services is included in the campaign definition. For example, at this stage of the marketing funnel, phone addresses are presented/placed in the online and/or offline media (e.g., television advertisements, radio advertisements, newspapers, etc.). Optionally, phone services are included in initial emails to the target customers (discloses plurality of alert triggering actions)), (Id., ¶ 164, Ordinarily, when the customer's web browser switches to the advertiser's website, the advertiser's contact information is displayed prominently on the website 302, so that if the customer decides to call the advertiser instead of buying online, the referral by the affiliate 200 is lost. To overcome this problem, an embodiment may be designed so that the link, URL, or creative passes an affiliate information object to the advertiser's website 302… When this type of information is passed to the advertiser's website 302, the advertiser's website can determine which affiliate 200 caused the customer 400 to visit the advertiser's website 302. The advertiser's website then executes a contact information modulation routine (optionally downloaded from the system) which causes the website to display the promotional phone number selected by the affiliate 200. Thus, if the customer 400 calls the promotional phone number listed on the advertiser's website the number is routed through an affiliate network 100 or control center 20 and the affiliate 200 is given proper credit for the referral);
and computing a recipient session attribution metric for a particular alert-triggering action based on the one or more end-user sessions, of the plurality of end-user sessions, attributed to the particular alert-triggering action (Id., ¶ 303, a triggering event or condition may include the display of a web-based landing page to a customer prospect or the download of an application or media by a customer prospect. The triggering event or condition of a number assignment (and which type of phone address to use (e.g., toll-free or local)) can further be configured by an operator via a set of filters (or additional conditions) which are established based at least in part upon information collected, known, or accessible by the marketing automation platform about the customer prospect (e.g., explicit and implicit attributes used in lead scoring and/or a lead score, as described elsewhere herein)), (Id., ¶ 323, the marketing automation platform data mines the recorded/transcribed calls and assigns a score (discloses recipient session attribution metric), such as a numeric or alpha score (e.g., a sales agent call performance score) to each call based upon one or more attributes of the call including, for example, one or more of the following: the outcome of the call (e.g., a sale), keyword spotting of the call (e.g., "buy", "purchase", "not at this time", "credit card", "on-sale", etc.), etc. Optionally, the agent receives a higher score if the call results in a sales transaction. Optionally, the agent receives a comparatively lower score if a call does not result in a sales transaction. Optionally, the agent's score improves if there are indications of a potential purchase and the score is lowered if there are contrary indications. Optionally, the marketing automation platform provides a call center monitoring manager with agent performance status (e.g., cumulative totals, call score averages, call counts per time period, etc.). Optionally, the marketing automation platform also provides an assessment and/or alerts managers of a call(s) based at least in part on the tone of the customer prospect (e.g., soft spoken, yelling, excited, rambling, incoherent, yelling, etc.) and/or keywords detected during the call (e.g., "not happy", "disappointed", "supervisor", "manager", swear words, etc.)), (Id.,¶ 341, Lead/prospect scoring may be performed by the marketing automation system or otherwise, optionally combining explicit scoring and implicit scoring. Explicit scoring may be based at least in part on information the prospect declares (e.g., via an online or faxed registration form) and implicit scoring may be based at least in part upon information observed or inferred about the prospect (e.g., a link selection on a web page) (further discloses a recipient session attribution metric for alert triggering actions)).HowHH
While suggested in at least ¶ 304, Duva does not explicitly disclose …to perform the following operations: storing record of a plurality of end-user sessions that occurred while a single- randomization A/B experiment was conducted with an online service.
However, Delacroix discloses …to perform the following operations: storing record of a plurality of end-user sessions that occurred while a single- randomization A/B experiment was conducted with an online service (Delacroix, ¶ 28, As members interact with the various applications, services and content made available via the social network service, the members' behavior (e.g., content viewed, links or member-interest buttons selected, etc.) may be monitored and information concerning the member's activities and behavior may be stored, for example, as indicated in FIG. 1 by the database with reference number 32), (Id., ¶ 29, With some embodiments, the social network system 20 includes what is generally referred to herein as an A/B testing system 200. The A/B testing system 200 is described in more detail below in conjunction with FIG. 2).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the alert triggering and attribution metric elements of Duva to include the a/b testing and session scoring elements of Delacroix in the analogous art of user interfaces for A/B testing.
 The motivation for doing so would have been to improve the ability of “preparing two versions (also known as variants, or treatments) of a piece of online content, such as a webpage, a landing page, an online advertisement, etc., and providing them to separate audiences to determine which variant performs better” (Delacroix, ¶ 3) wherein such insight would benefit Duva’s method which “precomputes/caches web pages to further improve the consumer/web surfer response experience” (Duva, ¶ 295), thereby helping to “improve customer prospect targeting and the efficacy of the campaign” [Duva, ¶ 170; Delacroix, ¶ 3].

	
Regarding claim 2, the combination of Duva and Delacroix discloses …the method of claim 1…
Duva further discloses …wherein the computer-executable instructions are executed by the one or more computer systems to further perform the following operation: outputting the recipient session attribution metric to a computer-generated report, a computer database, or a computer user interface (Duva,¶ 341, Lead/prospect scoring may be performed by the marketing automation system or otherwise, optionally combining explicit scoring and implicit scoring. Explicit scoring may be based at least in part on information the prospect declares (e.g., via an online or faxed registration form) and implicit scoring may be based at least in part upon information observed or inferred about the prospect (e.g., a link selection on a web page) (discloses a recipient session attribution metric for alert triggering actions)), (Id., ¶ 389, Optionally, the implicit and explicit data (including for example recorded phone calls and associated transcriptions) and transaction data described above are stored in one or more databases and/or general purpose data stores. Optionally, this data is available for data mining… Optionally, historical marketing campaigns and/or best practice campaigns and the associated data/metrics are stored and available for review, comparison, trend analysis, and/or cloning for new campaigns).

Regarding claim 3, the combination of Duva and Delacroix discloses …the method of claim 1…
Duva further discloses …wherein the computer-executable instructions are executed by the one or more computer systems to further perform the following operation: computing the recipient session attribution metric as the cardinality of the one or more end-user sessions attributed to the particular alert-triggering action (Id., ¶ 164, Ordinarily, when the customer's web browser switches to the advertiser's website, the advertiser's contact information is displayed prominently on the website 302, so that if the customer decides to call the advertiser instead of buying online, the referral by the affiliate 200 is lost. To overcome this problem, an embodiment may be designed so that the link, URL, or creative passes an affiliate information object to the advertiser's website 302 (discloses alert triggering actions)… When this type of information is passed to the advertiser's website 302, the advertiser's website can determine which affiliate 200 caused the customer 400 to visit the advertiser's website 302. The advertiser's website then executes a contact information modulation routine (optionally downloaded from the system) which causes the website to display the promotional phone number selected by the affiliate 200. Thus, if the customer 400 calls the promotional phone number listed on the advertiser's website the number is routed through an affiliate network 100 or control center 20 and the affiliate 200 is given proper credit for the referral), (Id., ¶ 133, The campaign application module 47 provides the affiliate the ability to view campaigns that have been made visible to the affiliate 200 via the affiliate network 100 or the advertiser 300 through the campaign visibility module 56'. Advertisers 300 and affiliate networks 100 may be provided with a campaign visibility control 56 illustrated in FIG. 28, which enables the advertiser 300 or affiliate network 100 to restrict the campaigns that affiliates 200 can view. The campaign visibility module 56' is described in more detail with respect to FIG. 29. The quick status module 49 illustrated in FIG. 21 enables the affiliate to quickly monitor the amount and nature of calls (discloses cardinality of user sessions attributed to a particular action) his or her promotional activity has generated as well the resulting commissions due).

Regarding claim 4, the combination of Duva and Delacroix discloses …the method of claim 1…
Duva further discloses …wherein the computer-executable instructions are executed by the one or more computer systems to further perform the following operations: determining that a particular end-user session was triggered by two or more end-user activity alerts, wherein the particular end-user session is one of the one or more end-user sessions attributed to the particular alert-triggering action (Id., ¶ 164, Ordinarily, when the customer's web browser switches to the advertiser's website, the advertiser's contact information is displayed prominently on the website 302, so that if the customer decides to call the advertiser instead of buying online, the referral by the affiliate 200 is lost. To overcome this problem, an embodiment may be designed so that the link, URL, or creative passes an affiliate information object to the advertiser's website 302. This affiliate information object may contain a variety of information which can be customized though the link customization submodule described above. When this type of information is passed to the advertiser's website 302, the advertiser's website can determine which affiliate 200 caused the customer 400 to visit the advertiser's website 302), (Id., ¶ 30, providing a user interface control via which an operator can determine a state of the customer prospect in the marketing campaign, and wherein the state of the customer prospect includes at least the record of the first call; and, optionally wherein the first communication, the second communication, or the first communication and the second communication comprise an email communication; and, optionally wherein the first communication, the second communication, or the first communication and the second communication comprise a Short Message Service communication; and, optionally wherein the first communication, the second communication, or the first communication and the second communication comprise a social networking message service communication; and, optionally wherein the first communication, the second communication, or the first communication and the second communication comprise an instant message service communication; and, optionally wherein the first communication, the second communication, or the first communication and the second communication comprise a call; and, optionally wherein the first communication is a transmission of a selection of a web page control)
assigning each end-user activity alert of the two or more end-user activity alerts a respective weight value (Id., ¶ 343, With respect to implicit scoring, for example, a value, such as a numerical value, is assigned to information inferred about the prospect. Optionally, one or more external databases are queried to determine additional facts about the prospect based upon the inferred data. Optionally, certain inferred data is weighted by importance, for example, a website selection on a product associated link can be weighted heavier than a website selection on a corporate information associated link);
and computing the recipient session attribution metric for the particular alert-triggering action based on the respective weight values assigned to the two or more end-user activity alerts  (Id., ¶ 323, the marketing automation platform data mines the recorded/transcribed calls and assigns a score (discloses recipient session attribution metric), such as a numeric or alpha score (e.g., a sales agent call performance score) to each call based upon one or more attributes of the call including, for example, one or more of the following: the outcome of the call (e.g., a sale), keyword spotting of the call (e.g., "buy", "purchase", "not at this time", "credit card", "on-sale", etc.), etc. Optionally, the agent receives a higher score if the call results in a sales transaction. Optionally, the agent receives a comparatively lower score if a call does not result in a sales transaction. Optionally, the agent's score improves if there are indications of a potential purchase and the score is lowered if there are contrary indications. Optionally, the marketing automation platform provides a call center monitoring manager with agent performance status (e.g., cumulative totals, call score averages, call counts per time period, etc.). Optionally, the marketing automation platform also provides an assessment and/or alerts managers of a call(s) based at least in part on the tone of the customer prospect (e.g., soft spoken, yelling, excited, rambling, incoherent, yelling, etc.) and/or keywords detected during the call (e.g., "not happy", "disappointed", "supervisor", "manager", swear words, etc.)), (Id.,¶ 341, Lead/prospect scoring may be performed by the marketing automation system or otherwise, optionally combining explicit scoring and implicit scoring. Explicit scoring may be based at least in part on information the prospect declares (e.g., via an online or faxed registration form) and implicit scoring may be based at least in part upon information observed or inferred about the prospect (e.g., a link selection on a web page) (further discloses a recipient session attribution metric for alert triggering actions)).

Regarding claim 5, the combination of Duva and Delacroix discloses …the method of claim 4…
Duva further discloses …wherein the assigning each end-user activity alert of the two or more end-user activity alerts a respective weight value is based on assigning each end-user activity alert of the two or more end-user activity alerts the same weight value (Id., ¶ 131, Referring to FIG. 4, a home screen user interface 30 of the advertiser system 300 optionally includes a notification module 31, a recent calls module 32, and/or a quick stats module 33. Data displayed via the various user interfaces may be read from computer readable memory. The notification module 31 may be used to display a notification to the advertiser. In the embodiment shown in FIG. 4, two types of example notifications are illustrated: an expiration notice 34 and an application notice 35. Other types of notifications can be provided as well. The recent calls module 32 informs the advertiser 300 of the recent calls made by customers 400 (discloses activity alerts). The quick status module 33 shows information, such as the number of calls made by consumer 400, the quality of the calls, and cost of the calls (e.g., the cost to the advertiser). The data displayed via the user interface illustrated in FIG. 4 may have been transmitted via the affiliate network system 100 to the advertiser system 300), (Id., Fig. 18, Figure depicts an interface for assigning weights, wherein through sliding scales attributes can be assigned the same weight value).

    PNG
    media_image1.png
    638
    443
    media_image1.png
    Greyscale


Regarding claim 6, the combination of Duva and Delacroix discloses …the method of claim 4…
Duva further discloses …wherein the assigning each end-user activity alert of the two or more end-user activity alerts a respective weight value is based on assigning at least two end- user activity alerts of the two or more end-user activity alerts different weight values (Id., ¶ 131, Referring to FIG. 4, a home screen user interface 30 of the advertiser system 300 optionally includes a notification module 31, a recent calls module 32, and/or a quick stats module 33. Data displayed via the various user interfaces may be read from computer readable memory. The notification module 31 may be used to display a notification to the advertiser. In the embodiment shown in FIG. 4, two types of example notifications are illustrated: an expiration notice 34 and an application notice 35. Other types of notifications can be provided as well. The recent calls module 32 informs the advertiser 300 of the recent calls made by customers 400 (discloses activity alerts). The quick status module 33 shows information, such as the number of calls made by consumer 400, the quality of the calls, and cost of the calls (e.g., the cost to the advertiser). The data displayed via the user interface illustrated in FIG. 4 may have been transmitted via the affiliate network system 100 to the advertiser system 300), (Id., Fig. 18, Figure depicts an interface for assigning weights, wherein through sliding scales attributes can be assigned different weight values).

Regarding claim 7, the combination of Duva and Delacroix discloses …the method of claim 4…
Duva further discloses …wherein the computer-executable instructions are executed by the one or more computer systems to further perform the operations of: determining that a recipient end-user that conducted the particular end-user session specifically acknowledged a first end-user activity alert of the two or more end- user activity alerts (Id., ¶ 131, Referring to FIG. 4, a home screen user interface 30 of the advertiser system 300 optionally includes a notification module 31, a recent calls module 32, and/or a quick stats module 33. Data displayed via the various user interfaces may be read from computer readable memory. The notification module 31 may be used to display a notification to the advertiser. In the embodiment shown in FIG. 4, two types of example notifications are illustrated: an expiration notice 34 and an application notice 35. Other types of notifications can be provided as well. The recent calls module 32 informs the advertiser 300 of the recent calls made by customers 400 (discloses activity alerts). The quick status module 33 shows information, such as the number of calls made by consumer 400, the quality of the calls, and cost of the calls (e.g., the cost to the advertiser). The data displayed via the user interface illustrated in FIG. 4 may have been transmitted via the affiliate network system 100 to the advertiser system 300), (Id., ¶ 389, the marketing program is integrated with and receives detailed tracking information from numerous internal and external system providing the online and offline (e.g., telephony and call processing subsystems) customer prospect interactions including, for example, but not limited to some or all of the following: email: list storage and generation, sending, monitoring; web-site: corporate, landing pages, and microsites; blogs: postings, monitoring, and management; webinars/webcasts/videos/online courses: invitations, registrations, attendance, viewing, delivery, and posting; free trials: invitations, registrations, activity, termination; downloads: invitations, registrations, delivery status; free software: invitations, registrations, activity, termination; documents: postings, monitoring, and management; integrated or public application directory: invitations, registrations accessing, searching, perusal; widget: gadget; invitations, registrations, delivery status, type, activity/usage, updates; social media: monitoring (including a monitoring service), postings, sharing, liking, modified status; RSS/XML feed: postings, monitoring, and management; survey: invitations, registrations, completion, acknowledgement (discloses customer acknowledgement); search activity: term list management, monitoring; certifications: invitations, registrations, outcome determination, award/denial management; podcasts: invitations, registrations, activity, terminations, streaming, downloads
determining that the recipient end-user did not specifically acknowledge a second end- user activity alert of the two or more end-user activity alerts; and wherein the assigning each end-user activity alert of the two or more end-user activity alerts a respective weight value is based on assigning the first end-user activity alert a greater respective weight value that the respective weight value assigned to the second end-user activity alert (Id., ¶ 29, if the received facsimile document comprises a form, determining an identity of the form; storing the form identity in association with a customer prospect account; and, optionally wherein the first condition comprises the customer prospect initiating a download via a web-based landing page; decreasing or not changing a lead score associated with a second customer prospect based at least in part on not receiving a facsimile document from the second customer prospect during the marketing campaign (discloses decreasing a weight value based on determining  user did not acknowledge an alert), wherein decreasing the lead score associated with the second customer prospect comprises reducing the second customer prospect lead score to reflect a corresponding inferred likelihood that the second customer prospect will not become a customer for the good or service).

Regarding claim 8, the combination of Duva and Delacroix discloses …the method of claim 1…
Duva further discloses …wherein the computer-executable instructions are executed by the one or more computer systems to further perform the operation of: while the single-randomization A/B experiment is conducted with the online service, communicating a plurality of end-user activity alerts to a plurality of recipient end-users in a plurality of alert notifications, each end-user activity alert of the plurality of end-user activity alerts communicated for an alert-triggering action taken by an end-user of the online service (Id., ¶ 304, Optionally, in the campaign design stage, the user also defines and/or configures dashboards and reports to be used during the campaign. Optionally, the user also plans for one or more test offers, optionally including A/B testing (discloses A/B experimentation). Optionally, at this stage (or at another stage), the integration of voice and fax telephony services is included in the campaign definition. For example, at this stage of the marketing funnel, phone addresses are presented/placed in the online and/or offline media (e.g., television advertisements, radio advertisements, newspapers, etc.). Optionally, phone services are included in initial emails to the target customers (discloses alert notifications to a plurality of recipient end users). Optionally, phone services are used later in the funnel, for example, on a web landing page after the customer prospect has clicked on a link in one or more emails that causes the landing page to be presented to the user via a user browser hosted on a user terminal. Optionally inbound calls to displayed phone numbers/addresses are routed to a call center or an inbound sales center through a call processing platform).

Regarding claim 9, the combination of Duva and Delacroix discloses …the method of claim 8…
Duva further discloses …wherein each alert notification of the plurality of alert notifications is one of an e-mail message, a push notification, or a badge notification (Id., ¶ 304, Optionally, in the campaign design stage, the user also defines and/or configures dashboards and reports to be used during the campaign. Optionally, the user also plans for one or more test offers, optionally including A/B testing. Optionally, at this stage (or at another stage), the integration of voice and fax telephony services is included in the campaign definition. For example, at this stage of the marketing funnel, phone addresses are presented/placed in the online and/or offline media (e.g., television advertisements, radio advertisements, newspapers, etc.). Optionally, phone services are included in initial emails to the target customers (discloses e-mail based alert notifications to a plurality of recipient end users). Optionally, phone services are used later in the funnel, for example, on a web landing page after the customer prospect has clicked on a link in one or more emails that causes the landing page to be presented to the user via a user browser hosted on a user terminal. Optionally inbound calls to displayed phone numbers/addresses are routed to a call center or an inbound sales center through a call processing platform).

Regarding claim 10, the combination of Duva and Delacroix discloses …the method of claim 1…
While suggested in at least ¶ 304, Duva does not explicitly disclose …wherein the computer-executable instructions are executed by the one or more computer systems to further perform the operation of: selecting, from among a plurality of alert-triggering actions, the particular alert-triggering action for which to compute the recipient session attribution metric based on determining that an end-user user that took the particular alert-triggering action was assigned to a treatment group of the single-randomization A/B experiment 
However, Delacroix discloses …wherein the computer-executable instructions are executed by the one or more computer systems to further perform the operation of: selecting, from among a plurality of alert-triggering actions, the particular alert-triggering action for which to compute the recipient session attribution metric based on determining that an end-user user that took the particular alert-triggering action was assigned to a treatment group of the single-randomization A/B experiment (Delacroix, ¶ 22, the system allows the user to define different variants for the experiment, such as by uploading files, images, HTML code, webpages, data, etc., associated with each variant and providing a name for each variant. One of the variants may correspond to a control variant (e.g., an existing variant). For example, if the A/B test is testing a user response (e.g., click through rate or CTR) for a button (selecting an alert triggering action for which to compute the attribution metric) on a homepage of an online social networking service, the different variants may correspond to different types of buttons such as a blue circle button, a blue square button with rounded corners, and so on), (Id., 23, Thereafter, the system may display an allocation bar allowing the user to target different variants to different percentages of the targeted set of users. For example, the user may target 10% of the set of members with variant A, 20% of the set of members with variant B (discloses determining users assigned to the treatment group), and the remaining 70% of members with a control variant, via an intuitive and easy to use user interface. The user may also change the allocation criteria by, for example, modifying the aforementioned percentages and variants. Moreover, the user may instruct the system to execute the A/B test, and the system will identify and target the appropriate percentages of the targeted set of members with the appropriate variants).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the alert triggering and attribution metric elements of Duva to include the a/b testing and session scoring elements of Delacroix in the analogous art of user interfaces for A/B testing for the same reasons as stated for claim 1.

Regarding claim 11, Duva discloses …A computing system comprising: one or more processors; storage media; and computer-executable instructions stored in the storage media and which, when executed by the computing system, cause the computing system… (Duva, ¶ 14, An example embodiment provides a system comprising: at least one computer processor; a non-transitory memory embodied with a computer program comprising instructions which when executed by the at least one computer processor performs operations comprising: assigning one or more phone numbers to one or more media elements within a marketing campaign, wherein a first media element of the marketing campaign comprises a web-based landing page; detecting one or more actions by a first customer prospect in association with the one or more media elements within the marketing campaign);
for each end-user session, identifying one or more end-user activity alerts that triggered the end-user session, and for each end-user session, attributing the end-user session to one or more alert-triggering actions that caused the one or more end-user activity alerts that triggered the end- user session to be communicated by the online service (Id., ¶ 131, Referring to FIG. 4, a home screen user interface 30 of the advertiser system 300 optionally includes a notification module 31, a recent calls module 32, and/or a quick stats module 33. Data displayed via the various user interfaces may be read from computer readable memory. The notification module 31 may be used to display a notification to the advertiser. In the embodiment shown in FIG. 4, two types of example notifications are illustrated: an expiration notice 34 and an application notice 35. Other types of notifications can be provided as well. The recent calls module 32 informs the advertiser 300 of the recent calls made by customers 400 (discloses activity alerts)The quick status module 33 shows information, such as the number of calls made by consumer 400, the quality of the calls, and cost of the calls (e.g., the cost to the advertiser). The data displayed via the user interface illustrated in FIG. 4 may have been transmitted via the affiliate network system 100 to the advertiser system 300), (Id., ¶ 163, There are several ways an affiliate 200 may induce a customer 300 to visit an advertiser's website 302. In some embodiments, an affiliate might broadcast an email or SMS, place an outbound call (voice or fax), or publish a website, magazine, or newspaper whose subject matter interests the reader. Magazines, newspapers, flyers, or television commercials might list the promotional phone number or email address of the advertiser in the advertisement. Affiliates might provide click through advertisements which also include a copy of the promotional phone number or email address on the advertisement. URL, links, or creatives 180' may also be placed on these websites and publications to an advertiser's web site… Either the customer dials the promotional phone number from the creative 180', or clicks on the URL, link, or creative which causes the customer's web browser to display the advertiser's website 302 (discloses attributing the end-user session) or initiate a call to a promotional number), (Id., ¶ 164, Ordinarily, when the customer's web browser switches to the advertiser's website, the advertiser's contact information is displayed prominently on the website 302, so that if the customer decides to call the advertiser instead of buying online, the referral by the affiliate 200 is lost. To overcome this problem, an embodiment may be designed so that the link, URL, or creative passes an affiliate information object to the advertiser's website 302 (discloses alert triggering actions)… When this type of information is passed to the advertiser's website 302, the advertiser's website can determine which affiliate 200 caused the customer 400 to visit the advertiser's website 302. The advertiser's website then executes a contact information modulation routine (optionally downloaded from the system) which causes the website to display the promotional phone number selected by the affiliate 200. Thus, if the customer 400 calls the promotional phone number listed on the advertiser's website the number is routed through an affiliate network 100 or control center 20 and the affiliate 200 is given proper credit for the referral);
and for each alert-triggering action of a plurality of alert-triggering actions taken by end-users of the online service while a single-randomization A/B experiment was conducted with the online service, computing a recipient session attribution metric for the-42- Docket No.: 603 52-0704 (902678-US-NP) alert-triggering action based on the one or more end-user sessions, of the plurality of end-user sessions, attributed to the alert-triggering action (Id., ¶ 304, in the campaign design stage, the user also defines and/or configures dashboards and reports to be used during the campaign. Optionally, the user also plans for one or more test offers, optionally including A/B testing. Optionally, at this stage (or at another stage), the integration of voice and fax telephony services is included in the campaign definition. For example, at this stage of the marketing funnel, phone addresses are presented/placed in the online and/or offline media (e.g., television advertisements, radio advertisements, newspapers, etc.). Optionally, phone services are included in initial emails to the target customers), (Id., ¶ 303, a triggering event or condition may include the display of a web-based landing page to a customer prospect or the download of an application or media by a customer prospect. The triggering event or condition of a number assignment (and which type of phone address to use (e.g., toll-free or local)) can further be configured by an operator via a set of filters (or additional conditions) which are established based at least in part upon information collected, known, or accessible by the marketing automation platform about the customer prospect (e.g., explicit and implicit attributes used in lead scoring and/or a lead score, as described elsewhere herein)), (Id., ¶ 323, the marketing automation platform data mines the recorded/transcribed calls and assigns a score (discloses recipient session attribution metric), such as a numeric or alpha score (e.g., a sales agent call performance score) to each call based upon one or more attributes of the call including, for example, one or more of the following: the outcome of the call (e.g., a sale), keyword spotting of the call (e.g., "buy", "purchase", "not at this time", "credit card", "on-sale", etc.), etc. Optionally, the agent receives a higher score if the call results in a sales transaction. Optionally, the agent receives a comparatively lower score if a call does not result in a sales transaction. Optionally, the agent's score improves if there are indications of a potential purchase and the score is lowered if there are contrary indications. Optionally, the marketing automation platform provides a call center monitoring manager with agent performance status (e.g., cumulative totals, call score averages, call counts per time period, etc.). Optionally, the marketing automation platform also provides an assessment and/or alerts managers of a call(s) based at least in part on the tone of the customer prospect (e.g., soft spoken, yelling, excited, rambling, incoherent, yelling, etc.) and/or keywords detected during the call (e.g., "not happy", "disappointed", "supervisor", "manager", swear words, etc.)), (Id.,¶ 341, Lead/prospect scoring may be performed by the marketing automation system or otherwise, optionally combining explicit scoring and implicit scoring. Explicit scoring may be based at least in part on information the prospect declares (e.g., via an online or faxed registration form) and implicit scoring may be based at least in part upon information observed or inferred about the prospect (e.g., a link selection on a web page) (further discloses a recipient session attribution metric for alert triggering actions)).HowHH
While suggested in at least ¶ 304, Duva does not explicitly disclose …to perform the following operations: storing record of a plurality of end-user sessions that occurred while a single- randomization A/B experiment was conducted with an online service.
However, Delacroix discloses …to perform the following operations: storing record of a plurality of end-user sessions that occurred while a single- randomization A/B experiment was conducted with an online service (Delacroix, ¶ 28, As members interact with the various applications, services and content made available via the social network service, the members' behavior (e.g., content viewed, links or member-interest buttons selected, etc.) may be monitored and information concerning the member's activities and behavior may be stored, for example, as indicated in FIG. 1 by the database with reference number 32), (Id., ¶ 29, With some embodiments, the social network system 20 includes what is generally referred to herein as an A/B testing system 200. The A/B testing system 200 is described in more detail below in conjunction with FIG. 2).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the alert triggering and attribution metric elements of Duva to include the a/b testing and session scoring elements of Delacroix in the analogous art of user interfaces for A/B testing for the same reasons as stated for claim 1.

Regarding claims 12-16, these claims recite limitations substantially similar to those in claims 2-4, 8 and 10, respectively, and are rejected for the same reasons as stated above.

Regarding claim 17, the combination of Duva and Delacroix discloses …the computing system of claim 11…
Duva further discloses …wherein the plurality of alert-triggering actions are all a same type of alert-triggering action under test of the single-randomization A/B experiment (Duva, ¶ 304, in the campaign design stage, the user also defines and/or configures dashboards and reports to be used during the campaign. Optionally, the user also plans for one or more test offers, optionally including A/B testing. Optionally, at this stage (or at another stage), the integration of voice and fax telephony services is included in the campaign definition. For example, at this stage of the marketing funnel, phone addresses are presented/placed in the online and/or offline media (e.g., television advertisements, radio advertisements, newspapers, etc.). Optionally, phone services are included in initial emails to the target customers (discloses plurality of alert triggering actions of a same type)).

Regarding claim 18, the combination of Duva and Delacroix discloses …the computing system of claim 17…
While suggested in at least ¶ 304, Duva does not explicitly disclose …wherein the same type of alert-triggering action is one of the following types of alert-triggering actions: sending an invitation to connect in an online social network, commenting on a content item post in a personalized content item feed provided by an online social network, resharing a content item post from a personalized content item feed provided by an online social network, sending a private message to one or more end-users in an online social network, reacting to a content item post in a personalized content item feed provided by an online social network, or posting a content item to an online social network.
However, Delacroix discloses  …wherein the same type of alert-triggering action is one of the following types of alert-triggering actions: sending an invitation to connect in an online social network, commenting on a content item post in a personalized content item feed provided by an online social network, resharing a content item post from a personalized content item feed provided by an online social network, sending a private message to one or more end-users in an online social network, reacting to a content item post in a personalized content item feed provided by an online social network, or posting a content item to an online social network (Delacroix, ¶ 26, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may require a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the alert triggering and attribution metric elements of Duva to include the connection invitation elements of Delacroix in the analogous art of user interfaces for A/B testing for the same reasons as stated for claim 1.

Regarding claim 19, Duva discloses …One or more non-transitory storage media storing computer-executable instructions which, when executed by a computing system comprising one or more processors, cause the computing system… (Duva, ¶ 14, An example embodiment provides a system comprising: at least one computer processor; a non-transitory memory embodied with a computer program comprising instructions which when executed by the at least one computer processor performs operations comprising: assigning one or more phone numbers to one or more media elements within a marketing campaign, wherein a first media element of the marketing campaign comprises a web-based landing page; detecting one or more actions by a first customer prospect in association with the one or more media elements within the marketing campaign);
for each end-user session, identifying one or more end-user activity alerts that triggered the end-user session, and for each end-user session; for each end-user session, attributing the end-user session to one or more alert-triggering actions that caused the one or more end-user activity alerts that triggered the end- user session to be communicated by the online service (Id., ¶ 131, Referring to FIG. 4, a home screen user interface 30 of the advertiser system 300 optionally includes a notification module 31, a recent calls module 32, and/or a quick stats module 33. Data displayed via the various user interfaces may be read from computer readable memory. The notification module 31 may be used to display a notification to the advertiser. In the embodiment shown in FIG. 4, two types of example notifications are illustrated: an expiration notice 34 and an application notice 35. Other types of notifications can be provided as well. The recent calls module 32 informs the advertiser 300 of the recent calls made by customers 400 (discloses activity alerts)The quick status module 33 shows information, such as the number of calls made by consumer 400, the quality of the calls, and cost of the calls (e.g., the cost to the advertiser). The data displayed via the user interface illustrated in FIG. 4 may have been transmitted via the affiliate network system 100 to the advertiser system 300), (Id., ¶ 163, There are several ways an affiliate 200 may induce a customer 300 to visit an advertiser's website 302. In some embodiments, an affiliate might broadcast an email or SMS, place an outbound call (voice or fax), or publish a website, magazine, or newspaper whose subject matter interests the reader. Magazines, newspapers, flyers, or television commercials might list the promotional phone number or email address of the advertiser in the advertisement. Affiliates might provide click through advertisements which also include a copy of the promotional phone number or email address on the advertisement. URL, links, or creatives 180' may also be placed on these websites and publications to an advertiser's web site… Either the customer dials the promotional phone number from the creative 180', or clicks on the URL, link, or creative which causes the customer's web browser to display the advertiser's website 302 (discloses attributing the end-user session) or initiate a call to a promotional number), (Id., ¶ 164, Ordinarily, when the customer's web browser switches to the advertiser's website, the advertiser's contact information is displayed prominently on the website 302, so that if the customer decides to call the advertiser instead of buying online, the referral by the affiliate 200 is lost. To overcome this problem, an embodiment may be designed so that the link, URL, or creative passes an affiliate information object to the advertiser's website 302 (discloses alert triggering actions)… When this type of information is passed to the advertiser's website 302, the advertiser's website can determine which affiliate 200 caused the customer 400 to visit the advertiser's website 302. The advertiser's website then executes a contact information modulation routine (optionally downloaded from the system) which causes the website to display the promotional phone number selected by the affiliate 200. Thus, if the customer 400 calls the promotional phone number listed on the advertiser's website the number is routed through an affiliate network 100 or control center 20 and the affiliate 200 is given proper credit for the referral);
for each alert-triggering action of a first plurality of alert-triggering actions taken by end- users assigned to the treatment group, computing a recipient session attribution metric for the alert-triggering action based on the one or more end-user sessions, of the plurality of end-user sessions, attributed to the alert-triggering action (Id., ¶ 304, in the campaign design stage, the user also defines and/or configures dashboards and reports to be used during the campaign. Optionally, the user also plans for one or more test offers, optionally including A/B testing. Optionally, at this stage (or at another stage), the integration of voice and fax telephony services is included in the campaign definition. For example, at this stage of the marketing funnel, phone addresses are presented/placed in the online and/or offline media (e.g., television advertisements, radio advertisements, newspapers, etc.). Optionally, phone services are included in initial emails to the target customers), (Id., ¶ 303, a triggering event or condition may include the display of a web-based landing page to a customer prospect or the download of an application or media by a customer prospect. The triggering event or condition of a number assignment (and which type of phone address to use (e.g., toll-free or local)) can further be configured by an operator via a set of filters (or additional conditions) which are established based at least in part upon information collected, known, or accessible by the marketing automation platform about the customer prospect (e.g., explicit and implicit attributes used in lead scoring and/or a lead score, as described elsewhere herein)), (Id., ¶ 323, the marketing automation platform data mines the recorded/transcribed calls and assigns a score (discloses recipient session attribution metric), such as a numeric or alpha score (e.g., a sales agent call performance score) to each call based upon one or more attributes of the call including, for example, one or more of the following: the outcome of the call (e.g., a sale), keyword spotting of the call (e.g., "buy", "purchase", "not at this time", "credit card", "on-sale", etc.), etc. Optionally, the agent receives a higher score if the call results in a sales transaction. Optionally, the agent receives a comparatively lower score if a call does not result in a sales transaction. Optionally, the agent's score improves if there are indications of a potential purchase and the score is lowered if there are contrary indications. Optionally, the marketing automation platform provides a call center monitoring manager with agent performance status (e.g., cumulative totals, call score averages, call counts per time period, etc.). Optionally, the marketing automation platform also provides an assessment and/or alerts managers of a call(s) based at least in part on the tone of the customer prospect (e.g., soft spoken, yelling, excited, rambling, incoherent, yelling, etc.) and/or keywords detected during the call (e.g., "not happy", "disappointed", "supervisor", "manager", swear words, etc.)), (Id.,¶ 341, Lead/prospect scoring may be performed by the marketing automation system or otherwise, optionally combining explicit scoring and implicit scoring. Explicit scoring may be based at least in part on information the prospect declares (e.g., via an online or faxed registration form) and implicit scoring may be based at least in part upon information observed or inferred about the prospect (e.g., a link selection on a web page) (further discloses a recipient session attribution metric for various pluralities of alert triggering actions));HowHH
and for each alert-triggering action of a second plurality of alert-triggering actions taken by end-users assigned to the control group, computing a recipient session attribution metric for the alert-triggering action based on the one or more end-user sessions, of the plurality of end-user sessions, attributed to the alert-triggering action  (Id., ¶ 304, in the campaign design stage, the user also defines and/or configures dashboards and reports to be used during the campaign. Optionally, the user also plans for one or more test offers, optionally including A/B testing. Optionally, at this stage (or at another stage), the integration of voice and fax telephony services is included in the campaign definition. For example, at this stage of the marketing funnel, phone addresses are presented/placed in the online and/or offline media (e.g., television advertisements, radio advertisements, newspapers, etc.). Optionally, phone services are included in initial emails to the target customers), (Id., ¶ 303, a triggering event or condition may include the display of a web-based landing page to a customer prospect or the download of an application or media by a customer prospect. The triggering event or condition of a number assignment (and which type of phone address to use (e.g., toll-free or local)) can further be configured by an operator via a set of filters (or additional conditions) which are established based at least in part upon information collected, known, or accessible by the marketing automation platform about the customer prospect (e.g., explicit and implicit attributes used in lead scoring and/or a lead score, as described elsewhere herein)), (Id., ¶ 323, the marketing automation platform data mines the recorded/transcribed calls and assigns a score (discloses recipient session attribution metric), such as a numeric or alpha score (e.g., a sales agent call performance score) to each call based upon one or more attributes of the call including, for example, one or more of the following: the outcome of the call (e.g., a sale), keyword spotting of the call (e.g., "buy", "purchase", "not at this time", "credit card", "on-sale", etc.), etc. Optionally, the agent receives a higher score if the call results in a sales transaction. Optionally, the agent receives a comparatively lower score if a call does not result in a sales transaction. Optionally, the agent's score improves if there are indications of a potential purchase and the score is lowered if there are contrary indications. Optionally, the marketing automation platform provides a call center monitoring manager with agent performance status (e.g., cumulative totals, call score averages, call counts per time period, etc.). Optionally, the marketing automation platform also provides an assessment and/or alerts managers of a call(s) based at least in part on the tone of the customer prospect (e.g., soft spoken, yelling, excited, rambling, incoherent, yelling, etc.) and/or keywords detected during the call (e.g., "not happy", "disappointed", "supervisor", "manager", swear words, etc.)), (Id.,¶ 341, Lead/prospect scoring may be performed by the marketing automation system or otherwise, optionally combining explicit scoring and implicit scoring. Explicit scoring may be based at least in part on information the prospect declares (e.g., via an online or faxed registration form) and implicit scoring may be based at least in part upon information observed or inferred about the prospect (e.g., a link selection on a web page) (further discloses a recipient session attribution metric for various pluralities of alert triggering actions)).
While suggested in at least ¶ 304, Duva does not explicitly disclose …to perform the following operations: storing record of a plurality of end-user sessions that occurred while a single- randomization A/B experiment was conducted with an online service; wherein the single-randomization A/B experiment has a treatment group to which end- users are assigned and a control group to which end-users are assigned;
However, Delacroix discloses …to perform the following operations: storing record of a plurality of end-user sessions that occurred while a single- randomization A/B experiment was conducted with an online service (Delacroix, ¶ 28, As members interact with the various applications, services and content made available via the social network service, the members' behavior (e.g., content viewed, links or member-interest buttons selected, etc.) may be monitored and information concerning the member's activities and behavior may be stored, for example, as indicated in FIG. 1 by the database with reference number 32), (Id., ¶ 29, With some embodiments, the social network system 20 includes what is generally referred to herein as an A/B testing system 200. The A/B testing system 200 is described in more detail below in conjunction with FIG. 2);
wherein the single-randomization A/B experiment has a treatment group to which end- users are assigned and a control group to which end-users are assigned (Id., ¶ 34, In operation 304 in FIG. 3, the targeting module 202 generates targeting criteria information defining a set of members of the online social networking service to be targeted for the A/B test. More specifically, the targeting criteria information wilt indicate that all members satisfying all the targeting criteria statements for any given window in the group of windows are to be targeted for the A/B test. For example, with reference to FIG. 4, the targeting module 202 will generate targeting criteria indicating that, for example, (a) all the members who have premium accounts are to be targeted (discloses treatment group), and (b) members whose interface local is German or English AND whose role is sales AND whose industry is technology AND whose connection count is greater than 500 are to be targeted, and (c) members whose role is student AND whose connection count is 100-500 AND whose country is China are to be targeted).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the alert triggering and attribution metric elements of Duva to include the a/b testing and session scoring elements of Delacroix in the analogous art of user interfaces for A/B testing for the same reasons as stated for claim 1.

Regarding claim 20, the combination of Duva and Delacroix discloses …the one or more non-transitory storage media of claim 19…
Duva further discloses …further comprising computer- executable instructions which, when executed by the computing system, cause the computing system to perform the following operations: computing a first sum of the recipient session attribution metrics computed for the first plurality of alert-triggering actions; (Id.,¶ 341, Lead/prospect scoring may be performed by the marketing automation system or otherwise, optionally combining explicit scoring and implicit scoring. Explicit scoring may be based at least in part on information the prospect declares (e.g., via an online or faxed registration form) and implicit scoring may be based at least in part upon information observed or inferred about the prospect (e.g., a link selection on a web page) (further discloses a recipient session attribution metric for various pluralities of alert triggering actions)), (Id., ¶ 344, the lead's score is determined at least in part by summing the weighted numerical values (discloses summing the recipient session attribution metrics) assigned to the lead across the explicit and implicit attributes. Optionally, the lead's score is further modified by adding or subtracting values, such as numerical points. For example, points might be subtracted from a lead score if some or all of the data is determined to be of low quality/relevance based upon, for example, additional information acquired using a prospect's phone number);
 computing a second sum of the recipient session attribution metrics computed for the second plurality of alert-triggering actions; (Id.,¶ 341, Lead/prospect scoring may be performed by the marketing automation system or otherwise, optionally combining explicit scoring and implicit scoring. Explicit scoring may be based at least in part on information the prospect declares (e.g., via an online or faxed registration form) and implicit scoring may be based at least in part upon information observed or inferred about the prospect (e.g., a link selection on a web page) (further discloses a recipient session attribution metric for various pluralities of alert triggering actions)), (Id., ¶ 344, the lead's score is determined at least in part by summing the weighted numerical values (discloses summing the recipient session attribution metrics) assigned to the lead across the explicit and implicit attributes. Optionally, the lead's score is further modified by adding or subtracting values, such as numerical points. For example, points might be subtracted from a lead score if some or all of the data is determined to be of low quality/relevance based upon, for example, additional information acquired using a prospect's phone number);
and outputting the first sum and the second sum to a computer-generated report, a computer database, or a computer user interface (Id., Fig. 7, Figure depicts a report with various sums representing attribution metrics).

    PNG
    media_image2.png
    510
    409
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reisman, U.S. Publication No. 2011/0295722 discloses methods, apparatus, and systems for enabling feedback-dependent transactions.
de Paris et al., U.S. Publication No. 2015/0066579 discloses a method of and apparatus for determining worth of a displayed component.
Chan et al., U.S. Patent No. 10,534,851 discloses  dynamic landing pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/              Examiner, Art Unit 3624                                                                                                                                                                                          /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624